United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3997
                                    ___________

Gary James Walker,                       *
                                         *
                    Petitioner,          *
                                         * Petition for Review of an Order
      v.                                 * of the Railroad Retirement Board.
                                         *
Railroad Retirement Board,               *        [UNPUBLISHED]
                                         *
                    Respondent.          *
                                    ___________

                              Submitted: December 7, 1999

                                   Filed: December 10, 1999
                                    ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Gary James Walker petitions for review of an order of the Railroad Retirement
Board (Board) denying his appeal. Walker contends the Board erroneously decided it
was required to honor a state court order that a portion of Walker's Railroad Retirement
Act disability benefits be paid to his former wife. Having reviewed the record and the
parties' submissions, we conclude the Board's finding that it was required by law and
regulation to comply with the order was supported by substantial evidence. See 45
U.S.C. § 231m(b)(2); 20 C.F.R. §§ 295.2-.4; King v. Railroad Retirement Bd., 981
F.2d 365, 367 (8th Cir. 1992) (per curiam) (standard of review).
Accordingly, we affirm the decision of the Board.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                 -2-